Dissenting Opinion.
ST BAUL, J.
I dissent. It is true that compensation *172cannot be recovered without employment; but it appears to me that when defendants received from plaintiffs the offer to purchase which they had procured, and acted upon it by taking it to Pearce, they thereby accepted plaintiffs’ services, and there was an implied promise to pay what those services were worth.
February 19th 1912.
Rehearing Refused March 18th, 1912.
I concur in the propositions of law announced by the Court, but I do not think they apply to the circumstances of this case.